Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 3 7 CFR 1.114
A request for continued examination under 37 CFR 1.1 14, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.1 14, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.1 14. Applicants' submission filed on 12/13/21 has been entered.
Summary
Applicant’s arguments see pages 5-8, filed 10/28/2021, with respect to claims 1-7 and 9-11 have been fully considered and are persuasive.  The 103 rejection of claims 1-7 and 9-11 been withdrawn.
Claims 1-7 and 9-11 are pending and have been considered.
Reasons for Allowance
Claims 1-7 and 9-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is set forth on the PTO-892 and/or PTO-1449.  The claims are allowable because the prior art fails to teach or suggest Applicant’s invention as claimed. 
	BRUSLETTO ET AL. (WO2014129910; 8/2014; on IDS filed 5/8/2020) is the closest prior art that teaches:
BRUSLETTO teaches in the abstract methods and apparatus for preparation of fuel from biomass wherein the biomass (i.e. lingo-cellulosic material as disclosed in BRUSLETTO claim 9) is 
	However BRUSLETTO differs from the claimed invention in that BRUSLETTO fails to disclose wherein the method is performed continuously in the system.  
	Rather, BRUSLETTO relates to a discontinuous hydrolysis process wherein biomass material is treated in a reactor under elevated pressure and temperature.
	In other words, the condensate from the condenser in BRUSLETTO comprises harmful compounds that must be removed before the water is discharged. In the present claims the steam is forwarded from the reactor directly to the furnace. This means that all contaminants are burned in the furnace and contribute to the production of useful steam. The result is a more energy efficient and environmental friendly process. BRUSLETTO fails to disclose such a significant change in the process, nor recognize the distinct advantages in providing a more energy efficient and environmental friendly process.
Therefore any combination of BRUSLETTO fails to disclose or suggest Applicant’s claimed invention recited in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  




/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771